

116 HR 901 IH: Restoring Economic Opportunities for Small Family C–Corporations
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 901IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. King of Iowa (for himself and Mr. DesJarlais) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to reestablish the 15 percent corporate rate bracket.
	
 1.Short titleThis Act may be cited as the Restoring Economic Opportunities for Small Family C–Corporations. 2.Reestablishment of 15 percent corporate rate bracket (a)In generalSection 11(b) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (b)Amount of taxThe amount of tax imposed by subsection (a) shall be the sum of— (1)15 percent of so much of the taxable income as does not exceed $50,000, and
 (2)21 percent of so much of the taxable income as exceeds $50,000. In the case of a corporation which has taxable income in excess of $100,000 for any taxable year, the amount of tax determined under the preceding sentence for such taxable year shall be increased by the lesser of (A) 5 percent of such excess, or (B) $3,000.. (b)Conforming amendmentSection 11 of such Code is amended by adding at the end the following new subsection:
				
 (e)Treatment of certain referencesAny reference in this title (or in any other provision of law) to the rate of tax imposed by this section shall be treated as a reference to the rate of tax specified in subsection (b)(2) unless such reference clearly indicates otherwise..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2018. 